t c memo united_states tax_court roderick p strickland and linda g strickland petitioners v commissioner of internal revenue respondent docket no filed date f pen cosby for petitioners timothy a lohrstorfer for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioners’ federal_income_tax of dollar_figure for and dollar_figure for petitioners began to breed horses in and began to board horses in the sole issue for decision is whether petitioners operated their horse breeding and boarding activity - - horse activity for profit under sec_183 in and we hold that they did section references are to the internal_revenue_code in effect during the years in issue rule references are to the tax_court rules_of_practice and procedure references to petitioner are to linda strickland findings_of_fact some of the facts have been stipulated and are so found a petitioners petitioners lived in morgantown indiana when they filed their petition linda strickland petitioner was raised on a farm in morgan county indiana where her family bred and boarded horses her father gave her a horse when she was about years old she cared for that horse and showed it in the local 4-h club and saddle club shows she trained registered appaloosa horses for neighbors when she was a teenager around the early 1960's petitioner bought a registered quarter horse mare in when she was about years old petitioner bred a few guarter horse mares to a stallion she owned in the early 1970's she raised showed and sold a few foals around that time she competed at several horse shows in indiana and nearby states petitioner is the mother of scott waltz and amy stenger she retired from eli lilly co eli lilly in amy stenger amy stenger began to ride horses when she wa sec_3 and show horses when she wa sec_5 she won many awards at local state and national shows including the all american quarter horse congress she also won awards at the indiana state fair and national quarter pony association amy stenger began to train horses when she was when she was she raised trained and sold a weanling filly that she had been given she broke and trained the first mare that petitioners bought in mr strickland roderick strickland mr strickland grew up on a farm in north carolina where he took tobacco from the field to the barn with a mule and a sled he rode mules and ponies when he was a young adult in the early 1960's and rode a horse owned by his father-in-law he received a bachelor of science degree in crop science business from north carolina state university in his first contact with quarter horses was in when he and petitioner began dating all of mr strickland’s work experience relates to agriculture his employers included north carolina state university ralston purina and dow elanco he was employed as a research assistant sales associate marketing associate - - district sales manager worldwide manager national accounts manager product manager national sales manager and key account executive he developed business plans annual budgets annual sales forecasts and 5-year forecasts and plans for introducing and marketing new products mr strickland retired from dow blanco on date petitioners’ income from sources other than their horse and farm activity petitioner received wages or other compensation from eli lilly and mr strickland received wages from dow elanco and eli lilly from to as follows year mr strickland petitioner total dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number petitioners had other income as follows in those years year dividends interest rent total dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number 4a big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number b petitioners’ farm petitioner bought a farm in because she wanted to raise and train horses petitioner paid the following for land cost land purchase date cost per acre acres date dollar_figure dollar_figure acres date big_number acres date big_number big_number - - petitioner’s home was on the land she bought in petitioner had horses on her farm while she raised her children she and her children enjoyed riding and caring for the horses petitioner divorced in and became financially unable to show or breed horses petitioners married on date at that time the land contained one old barn there were also about acres of cropland petitioner sold her home and about acre of land in petitioners built their present home on about acres on the farm before petitioners bought about acres adjoining their property on date for dollar_figure per acre petitioners cleared about of the acres to use as pasture in of petitioners’ acres were woodland acres were cropland acres were pasture and acres were farmstead cc petitioners’ horse breeding and boarding activity petitioners’ use of the land and business plan petitioners decided not to raise cattle because they neither liked nor had any experience with cattle since around they have sharecropped the acres of tillable land with a local farmer who grows tobacco petitioners began in to breed show and sell quarter horses petitioner was very familiar with them people were moving into their area and the number of horses was growing rapidly and they had some facilities and enough acreage to support the activity petitioners enlarged their old barn built a new barn and added stalls wash racks an indoor arena and an office mr strickland did much of the work petitioners asked their certified_public_accountant how to set up their records they asked successful breeders about the type of horses to acquire for their horse activity they considered acquiring a stallion but owning a stallion would require them to modify their facilities to do so petitioner ran the daily operations of their horse activity they intended to promote their activity by being successful at horse shows petitioners did not have a written business plan horses that petitioners acquired bred and sold petitioners owned horse at the end of at the end of at the end of at the end of and at the end of petitioners bought foaled and sold horses as follows year foaled or year sale horse sex bought cost sold price tequila twist gelding foal double a son dee sox gelding dollar_figure dollar_figure colorful conclusion mare big_number miss magical colors mare big_number died gs itsstormy mare big_number alpine flowers mare daughter of title nine double a doc’s anna mare foal daughter of gs itsstormy babes little luck mare big_number my t prestigious mare big_number tenders lopen gelding big_number title nine mare big_number title ten gelding big_number o so classical mare foal daughter of colorful conclusion shelby prestigious mare foal foal of alpine flowers scotch time lady mare big_number tequila twist was a grand champion and won his color class in he also won the futurity a major american paint horse association show in he was grand champion at least times amy stenger showed tequila twist in petitioners campaigned colorful conclusion in colorful conclusion received at least awards including reserve national champion and grand champion amy stenger showed tenders lopen to times in operation of the horse activity petitioner worked full time on the horse activity in and petitioners their employees or petitioner’s children cleaned stalls every day in the summers of and and at least every other day in the other months they fed and watered each horse twice each day and turned horses out every day they usually trained horses each day the work usually took two people all day to do petitioners paid amy stenger dollar_figure an hour to clean stalls in and these payments totaled dollar_figure in petitioners maintained the barn pastures fences arenas and equipment they made many of the improvements themselves to save money mr strickland did most of the fencing and renovation of the barns he built stables and stalls and installed rubber mats and automatic waterers in their barn petitioner administered antibiotics pain killers tranquilizers rhino shots bandages topical ointments and hoof medications she assisted her mares with foaling she first taught horses to lead by halter to stand tied to be handled clipped bathed and loaded in atrailer she taught yearlings to work with a bit lunge run ina circle respond to voice commands walk trot canter rove and reverse she prepared them for a saddle and rode them for the first time in the fall of their yearling year petitioner used a slow and very involved --- - training process because she believed it was it was better than other methods and it was cheaper than using a horse trainer petitioner also sent horses to trainers for additional training petitioners advertised individual horses for sale ina local newspaper they did not insure horses they foaled or any horse worth less than dollar_figure petitioners’ boarding and leasing activity petitioners decided to board horses beginning in date to help generate more income based on the cost of feed hay sawdust labor to clean stalls electricity and insurance they concluded that it would cost about dollar_figure per month to board a horse for a customer they hired an attorney to write a form contract and release of liability form to use for boarding horses they had the forms printed petitioners boarded two horses in january and date three in march six in april four in may five from june to august six in september five in october seven in november and four in december they obtained customers through referrals petitioners retained an attorney to write a horse lease agreement form which they had printed petitioners leased tequila twist and babes little luck to local 4-h clubs for dollar_figure per month each from date to date the 4-h club members rode the leased horses on petitioners’ property as a favor to the lessees petitioners sometimes hauled the -- - leased horses to shows to which petitioners were taking other horses petitioners discontinued leasing horses because they believed the risk of liability offset the potential profit petitioner gave and sometimes charged for riding lessons petitioners’ records and bank accounts petitioners kept income expense breeding foaling health and farrier horse shoe records for their horses on their personal computer petitioners could prepare reports on their computer of their horse-related income and expenses for and including reports for each horse petitioners used one checking account for their personal farm and horse-related activities from to they opened a separate checking account for their horse activity horse account on date they deposited dollar_figure in the horse account from date to date in petitioners paid about dollar_figure of their horse expenses from their horse account and the rest from their personal account petitioners’ training and expertise petitioners read magazines reviewed sire lists viewed videotapes attended seminars and spoke with quarter horse industry experts they sought horse breeding advice from edward m alderson alderson and other horse breeders alderson had two stallions on his farm where he grows alfalfa and breeds quarter horses he sold some quarter horses to petitioners steven mobley mobley a certified_public_accountant prepared petitioners’ income_tax returns for through mobley gave petitioners tax_advice for their horse activity alderson and mobley did not advise petitioners how to make their horse activity profitable petitioners’ personal pleasure from their horse activity petitioner gets personal pleasure from raising training and showing horses she enjoys going to horse shows and seeing her horses do well mr strickland gets pleasure from petitioner’s and amy stenger’s success with horses and likes to work with the foals d horse income and expenses petitioners reported the following on their schedules c profit and loss for their horse activity income total sale of foals dollar_figure dollar_figure boarding dollar_figure big_number show winnings dollar_figure riding lessons horse leasing big_number big_number gross_income big_number big_number big_number expenses total depreciation big_number big_number big_number big_number big_number other big_number big_number big_number big_number big_number total expenses big_number big_number big_number big_number big_number net_loss big_number big_number big_number big_number - opinion a whether petitioners operated their horse activity for profit the parties dispute whether petitioners operated their horse breeding and boarding activity for profit in and in deciding whether petitioners operated their horse activity for profit we consider the following nine factors the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his or her advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or loss with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved see sec_1_183-2 income_tax regs no single factor controls see 62_f3d_356 11th cir affg in part and revg on other issues tcmemo_1993_519 722_f2d_695 11th cir affg t c a471 sec_1_183-2 income_tax regs ' respondent contends that petitioners’ farming and horse breeding were separate activities petitioners do not respond to respondent’s contention thus we treat them as separate activities bach party cited events that consider those events other than preparation because those events occurred after we do not those related to trial do not show whether petitioners had a profit objective during the years in issue see lundquist v commissioner tcmemo_1999_83 n affd without published opinion 211_f3d_600 11th cir estate of brockenbrough v commissioner tcmemo_1998_454 gustafson's dairy inc v commissioner tcmemo_1997_519 choate constr co v commissioner tcmemo_1997_495 cf estate of hutchinson v commissioner tcmemo_1984_55 events occurring after the date in issue are relevant only if they shed light on the taxpayer's state of mind on the date in issue affd 765_f2d_665 7th cir b applying the factor sec_1 manner in which the taxpayer conducts the activity maintaining complete and accurate books_and_records conducting the activity in a manner substantially like comparable businesses which are profitable and making changes in operations to improve profitability suggest that a taxpayer conducted an activity for profit see 72_tc_659 sec_1_183-2 income_tax regs a books_and_records bank accounts and business plan respondent contends that petitioners’ books_and_records were not adequate because they did not keep them for each horse respondent points out that petitioners did not have a detailed written budget or written business plan and that they paid most of the expenses for their horse activity with personal funds petitioners kept complete and accurate records on their personal computer they could obtain reports from their computer including reports for each horse they could identify the amount of their horse income and expenses in their personal checking account see engdahl v commissioner supra pincite one checking account for horse activity a medical practice and personal matters respondent points out that petitioners’ horse activity books_and_records were very different from those in the corporation which employed mr strickland we think those differences are understandable among other reasons because the horse activity was in the early stages during the years in issue it is reasonable for a new activity with very little cash_flow or income to use personal funds petitioners had a business plan and pursued it consistently even though it was not written see phillips v commissioner tcmemo_1997_128 written financial plan not required for 32-horse farm where business plan evidenced by action petitioners conducted their horse activity in a businesslike manner mr strickland built as much of the facilities as possible and petitioner provided medical and training services to reduce their expenses they -- - increased their number of horses from one in to in and boarded other people’s horses b investigating how to conduct the activity respondent contends that petitioners did not investigate the profit potential of their horse activity before they started it we disagree petitioner has been involved with horses all of her life and she knows the associated costs petitioners knew that interest in horses was rapidly growing in their area mr strickland had an extensive business background and was familiar with horses we believe that petitioners understood the profit potential a taxpayer need not conduct a formal marketing study to have a profit objective see 809_f2d_355 n 7th cir affg tcmemo_1985_523 engdahl v commissioner supra pincite cc amy stenger’s success at showing horses respondent contends that petitioners owned ponies when amy stenger was young and horses when she was older thus respondent contends that petitioners were more interested in providing horses for amy than in making a profit we disagree petitioners started their horse activity in with tequila twist and double a son dee sox neither of which is a pony they bought two mares in one of which was a quarter pony respondent contends that this case is like budin v commissioner tcmemo_1994_185 taxpayers were more interested -- - in their child’s horse show activity than in making a profit we disagree the taxpayers in that case had no experience with horses before they began their horse activity the taxpayers’ son began competing years before they began their horse activity he showed great potential as a rider the year before they started the activity respondent contends that petitioners’ failure to own a stallion was inconsistent with their business plan and restricted their ability to make a profit we disagree petitioners did not own a stallion because that would require them to pay to acquire and maintain the stallion and to modify their facilities respondent contends that petitioners’ mares were not good enough to support a profitable breeding program it was too early to tell whether respondent’s speculation is correct in and the third and fourth years of petitioners’ horse breeding activity respondent contends that petitioners did not advertise their horse activity in a businesslike manner we disagree petitioners advertised horses for sale in a local newspaper they also showed their horses see engdahl v commissioner t c pincite horse shows are the best form of advertising for american saddle-bred horses 72_tc_411 taxpayers’ failure to show horses indicated that taxpayers were not engaged in activity - for profit affd 647_f2d_170 9th cir respondent contends that petitioners’ failure to insure horses they had foaled and horses worth less than dollar_figure shows that they lacked a profit objective respondent also contends that petitioners’ failure to charge fees for all riding lessons and hauling leased horses shows they lacked a profit objective we decline to second-guess petitioners on these points d changing their operations boarding horses allowed petitioners to derive income from their facilities before they filled them with their own horses respondent concedes that petitioners’ boarding operation is a change contemplated by sec_1_183-2 income_tax regs but points out that petitioners’ decision to board horses did not prevent losses however petitioners’ losses would have been larger if they had not boarded horses petitioners also leased horses in and e conclusion petitioners operated their horse activity in a serious and organized manner they considered how best to use their land the growing interest in horses in their area and their personal expertise with horses in deciding to start the horse activity they kept accurate records of their horse activity’s finances and the status of their horses they improved and expanded their facilities and boarded horses while beginning to acquire quality -- - broodmares they tried to keep costs as low as possible this factor favors petitioners the expertise of the taxpayers or their advisers efforts to gain experience a willingness to follow expert advice and preparation for an activity by extensive study of its practices may indicate that a taxpayer has a profit_motive see sec_1_183-2 income_tax regs respondent contends that petitioners did not seek or have the economic expertise necessary to operate the horse activity profitably respondent points out that petitioners did not show a profit from to and that none of the material that petitioners reviewed or experts with whom they talked addressed how to make a profit or minimize losses petitioner knew a lot about breeding raising training boarding buying and selling of horses and the costs associated with those actions mr strickland had extensive business experience petitioners read books and periodicals viewed videotapes attended seminars and consulted with experts we believe that petitioners had the expertise to conduct a profitable horse activity this factor favors petitioners taxpayer's time and effort the fact that a taxpayer devotes much time and effort to conducting an activity may indicate that he or she has a profit objective see sec_1_183-2 income_tax regs respondent contends that petitioner’s time log for shows that she did not spend much time on the horse activity we disagree the time log for corroborates petitioners’ and amy stenger’s testimony about the time and effort they spent on the horse activity this factor favors petitioners bxpectation that property used in the activity would appreciate in value a taxpayer may intend to make an overall profit when he or she expects appreciation in the value of assets used in the activity to exceed losses see sec_1_183-2 income_tax regs there is an overall profit if net_earnings and appreciation exceed losses from earlier years see 45_tc_261 affd 379_f2d_252 2d cir respondent contends that petitioners have not shown that the appreciation in assets by exceed their losses respondent’s contention improperly focuses on actual rather than expected appreciation see sec_1_183-2 income_tax regs petitioners contend that they expected appreciation in the value of their horses to more than offset their net losses the evidence upon which petitioners rely is inconclusive this factor is neutral taxpayer's success in other activities the fact that a taxpayer has previously and profitably engaged in similar activities may show that the taxpayer has a - - profit objective see sec_1_183-2 income_tax regs petitioners have been successful in other activities but none that are similar to their horse activity this factor is neutral taxpayer's history of income or losses a history of substantial losses may indicate that the taxpayer did not conduct the activity for profit see golanty v commissioner t c pincite sec_1_183-2 income_tax regs losses during the initial stage of an activity do not necessarily indicate that it is not conducted for profit see engdahl v commissioner t c pincite sec_1_183-2 income_tax regs the startup phase of a horse-breeding activity may be to years for standardbred horses see engdahl v commissioner supra this factor is neutral because petitioners were in the third and fourth year of their activity in and amount of occasional profits if any the amount of any occasional profits the taxpayer earned from the activity may show that the taxpayer had a profit_motive see sec_1_183-2 income_tax regs petitioners did not have a profit from to however this is not unreasonable during the startup years of petitioners’ activity losses sustained because of unforeseen or fortuitous circumstances beyond the control of the taxpayer do not indicate --- - that the activity was not engaged in for profit see sec_1 b income_tax regs petitioners’ mare miss magical colors and her foal died in respondent contends that their deaths were insignificant we disagree miss magical colors’ death represented a loss of percent of petitioners’ breeding capability this factor is neutral financial status of the taxpayer the receipt of a substantial amount of income from sources other than the activity may indicate that the taxpayer does not intend to conduct the activity for profit see sec_1 b income_tax regs respondent contends that this factor favors respondent because petitioners had a substantial amount of income from sources other than the horse activity in the years in issue we disagree petitioners’ nonfarm income decreased from dollar_figure in to dollar_figure in petitioner retired in and mr strickland was scheduled to retire in petitioners believed that their annual income from sources other than their horse activity would decrease this suggests they had no long-term need to shelter income after the startup phase this factor is neutral rlements of personal pleasure the presence of recreational or personal motives in conducting an activity may indicate that the taxpayer is not - conducting the activity for profit see sec_1_183-2 income_tax regs however a taxpayer's enjoyment of an activity does not show that the taxpayer lacks a profit objective if the activity 1s conducted for profit as shown by other factors see 59_tc_312 sec_1 b income_tax regs petitioners enjoyed breeding and showing horses but we doubt that petitioners’ motive for boarding and leasing their horses to others was to derive personal pleasure this factor is neutral cc conclusion petitioners operated their horse activity in a business-like manner they had the expertise to conduct a profitable horse activity they spent a substantial amount time on their horse activity including taking care of other people’s horses we conclude that petitioners engaged in their horse activity for profit in and to reflect the foregoing decision will be entered for petitioners
